Exhibit 10.17

 

EXECUTION  COPY

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

AGREEMENT dated as of May 15, 2008 between InSight Health Services Corp., a
Delaware corporation (“Company”), and Bernard O’Rourke (“Executive”).  Company
is a wholly owned subsidiary of InSight Health Services Holdings Corp., a
Delaware corporation (“Parent”).

 

Company wishes to continue to employ Executive, and Executive wishes to accept
such continued employment, in each case subject to the terms and conditions
hereof.  Accordingly, Company and Executive hereby agree as follows:

 

I.                                         TERM

 

Commencing with the effective date set forth above, Executive is to be employed
by Company on the terms and conditions set forth in this Agreement, until such
time as Executive or the Company terminate this Agreement in accordance with its
terms.

 

II.                                     EMPLOYMENT

 

SECTION 2.01  Employment by Company.  Company employs Executive to render full
time services as Company’s Executive Vice President and Chief Operating Officer
and in such other capacities as the President and Chief Executive Officer
(“CEO”) may assign and, in connection therewith, to report to the CEO and
perform such duties as are reasonably consistent with Executive’s position and
as the CEO shall direct. .Executive agrees to perform such duties as are
reasonably consistent with the duties normally pertaining to the office to which
Executive has been elected or appointed, subject always to the direction of the
CEO and to conduct himself in a professional and diligent manner.  Subject to
Section 5.01 hereof, Executive’s expenditure of reasonable amounts of time for
personal business, charitable or professional activities will not be deemed a
breach of Executive’s undertaking to provide full time services hereunder as
long as such activities do not interfere with Executive’s rendering of such
services.

 

SECTION 2.02  Acceptance of Employment by Executive.  Executive accepts such
employment and shall render the services required by this Agreement to be
rendered by Executive.  Executive shall also serve on request during all or any
part of the term of this Agreement as an officer or director of any of Company’s
subsidiaries or affiliates without any compensation therefor other than as
specified in this Agreement.

 

SECTION 2.03  Place of Employment.  Executive’s principal place of employment
shall be located at 26250 Enterprise Court, Suite 100, Lake Forest, California
92630. In connection therewith, Executive shall move his principal residence
from the State of New York to the State of California by no later than
January 31, 2009.  Thereafter, in the event that the principal place of
employment of Executive is relocated to a site that is more than 80 miles from
Executive’s principal residence in the State of California, subject to
Section 4.05(a) hereof, Company may require Executive to relocate Executive’s
principal residence to within 80 miles of such site.  Notwithstanding the
foregoing, Executive acknowledges that the duties to be performed by

 

--------------------------------------------------------------------------------


 

Executive hereunder are such that Executive may be required to travel
extensively, principally within the United States, in connection with Company
Business (as defined below).

 

III.                                 COMPENSATION

 

SECTION 3.01  Salary, Bonus, Life Insurance.  As compensation for the services
to be rendered pursuant to this Agreement, Company shall pay Executive, and
Executive shall accept, a salary of $265,000 per annum (“Annual Salary”),
payable in accordance with the payroll policies of Company for senior executives
as from time to time in effect, less such amounts as may be required to be
withheld by applicable federal, state and local law and regulations (the
“Payroll Policies”).  Effective upon the date of Executive’s relocation of his
family and his principal residence from the State of New York to the State of
California, Executive will receive a three percent (3%) increase in his Annual
Salary (“Relocation Increase”); provided, however, if Executive has received an
increase in Annual Salary in connection with the Company’s annual common review
date (“Interim Increase”), then such Relocation Increase shall be reduced by the
amount of such Interim Increase.

 

In addition to the Annual Salary, ,effective for the fiscal year ending June 30,
2009 , Executive shall be eligible to receive an annual bonus of up to 45%, or
such percentage as shall be approved by the Board of Directors of the Company
(“Board”), of Executive’s Annual Salary (“Bonus”), which shall be based upon
Parent achieving the target financial goals or other goals (“Target Goals”)
approved by the Board for the then-current fiscal year.  The Target Goals shall
be set forth in a budget prepared by Executive and Company management and
approved by the Board, and shall, as applicable, be set at the plan level
applicable to the other executive officers of Company.  The Bonus is payable, if
earned, promptly following the completion of Parent’s year-end audit for such
year and delivery of a certification by Executive to the Board, certifying the
results for the year and the calculation of any Bonus so payable.  For the
fiscal year ending June 30, 2009, the Target Goals shall be set forth in a
budget prepared by Company management and approved by the Board prior to
August 1, 2008.

 

Company shall purchase and maintain in full force and effect at all times during
the term of this Agreement a policy of term insurance on the life of Executive
payable to such beneficiary or beneficiaries as Executive may designate in an
amount equal to three (3) times the amount of the Annual Salary; provided,
Executive shall comply with the issuing insurance company’s requirements for
issuance of the policy.  Executive shall provide reasonable cooperation with the
Company and its insurance agency in the event the Company decides to obtain a
“key man” insurance policy on Executive for the benefit of Company.

 

SECTION 3.02  Performance Review. Executive’s performance shall be reviewed and
evaluated by the Board annually during the term of this Agreement.

 

SECTION 3.03  Participation in Employee Benefit Plans.  Executive shall be
entitled during the term of this Agreement, if and to the extent eligible, to
participate in any life insurance, medical, health and accident and disability
plan or program, pension plan or similar benefit plan of Company, which may be
available to senior executives of Company generally, on the same terms as such
other executives.

 

--------------------------------------------------------------------------------


 

SECTION 3.04  Business Expenses.  Subject to such policies as may from time to
time be established by Company for senior executives of Company generally,
Company shall pay or reimburse Executive for all reasonable business expenses
actually incurred and paid by Executive during the term of this Agreement in the
performance by Executive of services under this Agreement, upon presentation of
expense statements or vouchers or such other supporting information as Company
may reasonably require.

 

SECTION 3.05  Automobile Allowance.  Company shall pay Executive an automobile
allowance of $750 per month, and shall reimburse Executive for expenses of
operating such car consisting of gas, insurance and registration, in such amount
and in accordance with and subject to such policies as may from time to time be
established and amended by the Board.

 

SECTION 3.06  Vacation.  Executive shall be entitled to three (3) weeks of paid
vacation each year during the term of this Agreement which shall be taken at a
time or times which do not unreasonably interfere with Executive’s duties
hereunder and in accordance with Company policy.  Executive may not accumulate
any unused vacation in excess of six (6) weeks at any one time.

 

SECTION 3.07  Equity Award.  Executive shall be entitled to participate in
Parent’s equity award program, on the terms and conditions that are applicable
to the other executive officers of Company, as such award program may be
determined by the board of directors of Parent (“Parent Board”).  The Parent
Board currently expects to award Executive non-statutory stock options to
acquire shares of Parent Common Stock (“Options”).  The Options will be subject
to performance-based vesting, which will occur upon a successful refinancing (to
be defined in the Option grant agreement) of the currently outstanding issue of
$315,000,000 Senior Floating Rate Notes.  The successful refinancing will
include, among other items, the absence of any dilution to the then-existing
holders of outstanding Parent Common Stock.  The exercise price of the Options
will be set on the date of actual grant, currently expected to occur not later
than May 30, 2008, and will be calculated as the 5-day average closing price
ending on the date of grant, but not less than the closing price on the date of
grant.

 

SECTION 3.08   Relocation Expenses.  Company shall pay expenses relating to
Executive’s relocation of his principal residence from the State of New York to
the State of California up to a maximum of $35,000 (“Relocation Expenses”). 
Such Relocation Expenses shall include those items on the Relocation Guidelines
attached hereto as Annex A.

 

In addition, Company will pay Executive’s income taxes related to the inclusion
in Executive’s W-2 income of the Relocation Expenses or the Company’s
reimbursement thereof.

 

IV.                                TERMINATION

 

SECTION 4.01  Termination upon Death.  If Executive dies during the term of this
Agreement, this Agreement shall terminate as of the date of Executive’s death.

 

--------------------------------------------------------------------------------


 

SECTION 4.02  Termination upon Disability.  Executive’s employment may be
terminated by Company due to Executive’s permanent and total disability (within
the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended) (“Disability”), so that Executive is unable substantially to perform
Executive’s services required by this Agreement to be rendered by Executive for
(i) a period of three (3) consecutive months or (ii) for shorter periods
aggregating three (3) months during any twelve (12) month period.  Company may,
at any time after the last day of the three (3) consecutive months of Disability
or the day on which the shorter periods of Disability equal an aggregate of
three (3) months, by 30 days’ written notice to Executive, terminate this
Agreement and Executive’s employment hereunder.  Any such determination of
Disability shall be made by a physician chosen by a majority of the members of
the Board in its sole discretion.  Nothing in this Section 4.02 shall be deemed
to extend the term of this Agreement or of Executive’s employment hereunder,
beyond the term specified in Article I hereof.

 

SECTION 4.03  Termination for Cause.  If the Board determines that Cause (as
defined below) exists, it may remove Executive for Cause and terminate this
Agreement and the term of Executive’s employment hereunder on the date specified
in written notice to Executive.  If terminated for Cause, Executive shall have
no right to receive any monetary compensation or benefit hereunder with respect
to any period after the date specified in such notice.  Such notice may also
terminate Executive’s right to enter Company’s premises.  For purposes of this
Agreement, the term “Cause” means any of the following:

 

(a)           Executive has been convicted or pled guilty or no contest to any
(i) crime or offense which is likely to have an adverse impact on the business
operations,  financial condition, or overall business reputation of Parent,
Company or any of their subsidiaries, or (ii) felony offense;

 

(b)           Executive has committed or attempted to commit fraud or
embezzlement;

 

(c)           Executive has breached any of Executive’s obligations under this
Agreement and Executive has failed to cure the breach within 30 days following
receipt of written notice of such breach from Company or Executive engages in
intentional and repeated actions specifically and solely for the purpose of
causing his termination by the Company;

 

(d)           Parent or Company, after reasonable investigation, finds that
Executive has violated or attempted to violate  any material  written policies
and procedures of Parent or Company, including but not limited to, policies and
procedures pertaining to harassment and discrimination;

 

(e)           Executive has failed to obey a specific written direction from the
Board (unless such specific written instruction represents an illegal act),
provided that (i) such failure continues for a period of 30 days after receipt
of such specific written direction, and (ii) such specific written direction
includes a statement that the failure to comply therewith will be a basis for
termination hereunder; or

 

--------------------------------------------------------------------------------


 

(f)            any willful act or omission on Executive’s part which is
injurious in any material respect to the business operations, financial
condition or business reputation of Parent or Company or any of their
subsidiaries.

 

SECTION 4.04  Termination in Discretion of Company.  Company may, at any time,
on 15 days’ written notice to Executive, terminate this Agreement and the term
of Executive’s employment hereunder, and Executive thereafter shall  receive all
monetary compensation and benefits due through the termination date specified in
the notice, as well as rights to receive monetary compensation or benefits
hereunder in respect of any period after the effective date of termination as
are specifically provided in Section 4.07 hereof.  Such notice may also
terminate Executive’s right to enter Company’s premises effective immediately.

 

SECTION 4.05  Voluntary Termination for Good Reason.  During the period
commencing upon the occurrence of Good Reason (as defined below) and continuing
for 30 days thereafter, Executive shall have the right to terminate Executive’s
employment for Good Reason (as defined below), whereupon Executive shall become
entitled to receive compensation as provided in Section 4.07 hereof.  The
failure of Executive to deliver such notice with the 30-day time period shall
constitute agreement by Executive to such event and eliminate the ability of
Executive to terminate this Agreement for such event.  Termination by the
Executive pursuant to the preceding sentence shall be effective upon 30 days
written notice to Company.  For purposes of this Agreement, “Good Reason” means
any of the following:

 

(a)           the movement by Company, without Executive’s consent, of
Executive’s principal place of employment to a site that is more than 80 miles
from Executive’s principal residence in the State of California;

 

(b)           a reduction by Company, without Executive’s consent, in
Executive’s Annual Salary or bonus opportunity, as they exist on the date
hereof; or

 

(c)           a failure by Company to comply with any material provisions of
this Agreement which has not been cured within 30 days after notice of such
noncompliance has been given by Executive to Company, or if such failure is not
capable of being cured in such time, for which a cure shall not have been
diligently initiated by Company within such 30 day period.

 

SECTION 4.06  Voluntary Termination Without Good Reason.  Executive shall have
the right to terminate this Agreement upon 30 days’ written notice to Company
and, upon such termination, Executive shall not have the right to receive any
monetary compensation or benefit hereunder with respect to any period after the
date specified in such notice.

 

SECTION 4.07  Compensation on Termination.

 

(a)           If the term of Executive’s employment hereunder is terminated
pursuant to Section 4.01 hereof, Company shall pay to the executors or
administrators of Executive’s estate or Executive’s heirs or legatees (as the
case may be) all compensation accrued and unpaid up to the date of Executive’s
death.  If the term of Executive’s employment hereunder is terminated

 

--------------------------------------------------------------------------------


 

pursuant to Section 4.02 hereof, Company shall pay to Executive all compensation
accrued and unpaid up to the date of such termination.

 

(b)           If the term of Executive’s employment hereunder is terminated
pursuant to Section 4.04, 4.05, or 4.07(c) hereof, Company shall (i) pay to
Executive all compensation accrued and unpaid up to the effective date of
termination; (ii) pay to Executive additional compensation in an amount equal to
twelve (12) months of compensation at the monthly Annual Salary rate then in
effect, payable in accordance with the Payroll Policies; and (iii) maintain, at
Company’s expense, in full force and effect, for Executive’s continued benefit
until the earlier of (x) twelve (12) months after the effective date of
termination or (y) commencement of Executive’s benefits pursuant to employment
with a new employer, all life insurance, medical and health plans or programs,
in which Executive was participating immediately prior to the effective date of
termination; provided, that Executive’s continued participation is permissible
under the general terms and provisions of such plans or programs and provided
further, that Company shall be entitled to amend or terminate any employee
benefit plans which are applicable generally to Company’s employees.  In the
event that Executive’s participation in any such plan or program is prohibited,
Company shall arrange to provide Executive with benefits substantially similar
to those which Executive was entitled to receive under such plans or programs. 
Any payments made pursuant to this Section 4.07 shall be reduced by such amounts
as are required by law to be withheld or deducted.

 

(c)           Notwithstanding any provision herein to the contrary, if Executive
is terminated by Company without Cause, or Executive terminates Executive’s
employment for Good Reason, within twelve (12) months following a Change in
Control (as defined herein) which occurs after the Effective Time, Executive
shall be entitled to the payments and benefits set forth in Section 4.07(b). 
For purposes hereof, a “Change in Control” shall be deemed to have occurred if
(i) any person, or any two or more persons acting as a group, and all affiliates
of such person or persons (a “Group”), who prior to such time beneficially owned
less than 50% of the then outstanding capital stock of Company or Parent, shall
acquire shares of Company’s or Parent’s capital stock in one or more
transactions or series of transactions, including by merger, and after such
transaction or transactions such person or group and affiliates beneficially own
50% or more of Company’s or Parent’s outstanding capital stock, or (ii) Company
or Parent shall sell all or substantially all of its assets to any Group which,
immediately prior to the time of such transaction, beneficially owned less than
50% of the then outstanding capital stock of Company or Parent.

 

(d)           The compensation rights provided for Executive in this
Section 4.07 shall be Executive’s sole and exclusive remedies with respect to
Section 4.01, 4.02, 4.04, 4.05, or 4.07(c) hereof, and Executive, the executors
or administrators of Executive’s estate or Executive’s heirs or legatees (as the
case may be) shall not be entitled to any other compensation, damages or relief
in connection therewith.

 

(e)           In exchange for, and as a condition to receiving, the compensation
rights provided to Executive in this Section 4.07, Executive will be required to
execute a waiver and release substantially in the form of Exhibit A attached
hereto, and the failure to execute such waiver and

 

--------------------------------------------------------------------------------


 

release shall be a basis for the Company not paying any amounts otherwise due to
Executive hereunder.

 

V.                                    CERTAIN COVENANTS OF EXECUTIVE

 

SECTION 5.01  Covenants Against Unfair Competition.

 

(a)           Acknowledgments.  Executive acknowledges that, as of the date
hereof:  (i) the principal business of Company and its affiliates is the
provision of diagnostic imaging, treatment and related management services
through a network of mobile magnetic resonance imaging (“MRI”), computed
tomography (“CT”), positron emission tomography (“PET”) and PET/CT facilities,
fixed-site MRI and PET and PET/CT facilities and multi-modality centers, at
times, together with other healthcare providers, utilizing the related equipment
and computer programs and “software” and various corporate investment structures
(“Company Business”); (ii) Company Business is primarily national in scope;
(iii) the industry is highly competitive; and (iv) Executive’s duties hereunder
will cause Executive to have access to and be entrusted with various trade
secrets not readily available to the public or competitors, consisting of
business accounts, lists of customers and other business contacts, information
concerning Company’s relationships with actual or potential clients or customers
and the needs or requirements of such clients or customers, budgets, business
and financial plans, employee lists, financial information, artwork, designs,
graphics, marketing plans and techniques, business strategy and development,
know-how or other matters connected with Company Business, computer software
programs and specifications (some of which may be developed in part by Executive
under this Agreement), which items are owned exclusively by Company and used in
the operation of Company Business (“Trade Secrets”).  Notwithstanding the
foregoing, the parties agree that the term “Trade Secrets” shall not include
information which (i) is or becomes generally available to the public, without
violation of any obligation of confidentiality by Executive, (ii) is or becomes
available from a third party on a nonconfidential basis, provided that such
third party is not bound by a confidentiality agreement concerning the Trade
Secrets and (iii) is or has been independently acquired or developed by
Executive without violating the provisions of this Section.

 

Executive further acknowledges that the Trade Secrets will be disclosed to
Executive or obtained by Executive and received in confidence and trust for the
sole purpose of using the same for the sole benefit of Company Business. 
Executive also acknowledges that such Trade Secrets are valuable to Company, of
a unique and special nature, and important to Company in competing in the
marketplace.

 

During and after the term of this Agreement (otherwise than in the performance
of this Agreement), without Company’s prior written consent, Executive shall not
divulge or use all or any of the Trade Secrets to or for any person or entity
except (i) for the benefit of Company and as necessary to perform Executive’s
services under this Agreement; and (ii) when required by law, and then only
after consultation with Company.  In the event that Executive, becomes or is
legally compelled (whether by deposition, interrogatories, request for
documents, subpoena, civil investigative demand or similar process) to disclose
any Trade Secrets, Executive shall provide Company with prompt, prior written
notice of such requirement so that Company may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this

 

--------------------------------------------------------------------------------


 

Section.  Executive agrees that Executive’s obligations under this Section 5.01
shall be absolute and unconditional.

 

(b)           Breach.  Executive understands and agrees that Executive’s
employment with Company may be terminated if Executive breaches this Agreement
or in any way divulges such Trade Secrets.  Executive further understands and
agrees that Company may be irreparably harmed by any violation or threatened
violation of this Agreement and, therefore, Company may be entitled to
injunctive relief to enforce any of the provisions contained herein, without the
necessity to post bond.

 

(c)           Non-Compete.  During the period of Executive’s employment
Executive will not directly or indirectly either as an employee, employer,
consultant, agent, principal, partner, stockholder, corporate officer, director,
or in any other individual or representative capacity, engage or participate in
any activity or business which Company shall determine in good faith to be in
competition in any substantial way with Company Business within any metropolitan
area in the United States or elsewhere in which Company is then engaged in
Company Business.  The parties acknowledge that in California and some states
post-employment non-compete clauses may be generally unenforceable, but that
other states and jurisdictions permit such agreements.  Executive hereby agrees
that Executive will not directly or indirectly, either as an employee, employer,
consultant, agent, principal, partner, stockholder, corporate officer, director,
or in any other individual or representative capacity, engage or participate in
any activity or business which Company shall determine in good faith to be in
competition in any substantial way with Company Business as conducted at the
effective date of termination of Executive’s employment by Company for or a
period of twelve (12) months after the termination of Executive’s employment and
that this Section will be enforceable to the greatest extent of the law.

 

(d)           No Solicitation of Employees.  During Executive’s employment and
for a period of twelve (12) months after the termination of Executive’s
employment, Executive will not, either directly or indirectly, either alone or
in concert with others, solicit or entice or participate in the solicitation or
attempt to solicit or in any manner encourage employees of Company to leave
Company or work for anyone that is in competition in any substantial way with
Company Business (which in the case of the period following Executive’s
termination, shall mean Company Business as conducted as of the effective date
of termination of Executive’s employment with Company); provided, however, that
the public listing, advertising or posting of an available position shall not
constitute solicitation or an attempt to solicit hereunder and this
subsection (d) shall not preclude Executive from hiring an individual pursuant
thereto.

 

(e)           No Solicitation of Customers.  Executive will not during the
course of Executive’s employment, or for twelve (12) months thereafter, engage
in any unfair competition with Company, or either directly or indirectly call
on, solicit, or take away, or attempt to call on, solicit or take away any of
Company’s customers on behalf of any business that is in competition in any
substantial way with Company.  During Executive’s employment, Executive agrees
not to plan or otherwise take any preliminary steps, either alone or in concert
with others, to set up or engage in any business enterprise that would be in
competition with Company Business.  In the event of the termination of
Executive’s employment and for a period of twelve (12) months thereafter,
Executive will not accept any employment or engage in any activities which
Company

 

--------------------------------------------------------------------------------


 

shall determine in good faith to be competitive with Company, if the fulfillment
of the duties of the competitive employment or activities would inherently
require Executive to reveal Trade Secrets to which Executive has access or
learned during Executive’s employment on behalf of any business that is in
competition in any substantial way with Company.

 

(f)            Return of Company Property.  In the event of the termination of
Executive’s employment, Executive will deliver to Company all devices, records,
sketches, reports, proposals, files, customer lists, mailing or contact lists,
correspondence, computer tapes, discs and design and other document and data
storage and retrieval materials (and all copies, compilations and summaries
thereof), equipment, documents, duplicates, notes, drawings, specifications,
research tape or other electronic recordings, programs, data and other materials
or property of any nature belonging to Company or relating to Company Business,
and Executive will not take with Executive or allow a third party to take, any
of the foregoing or any reproduction of any of the foregoing.  Company property
includes personal property, made or compiled by Executive, in whole or in part
and alone or with others, or in any way coming into Executive’s possession
concerning Company Business or other affairs of Company or any of its
affiliates.

 

(g)           Disclosure and Assignment of Rights.  (i)  Executive shall
promptly disclose and assign to Company and its affiliates or its nominee(s), to
the maximum extent permitted by Section 2870 of the California Labor Code, as it
may be hereafter amended from time to time, all right, title and interest of
Executive in and to any and all ideas, inventions, discoveries, secret processes
and methods and improvements, together with any and all patents that may be
issued thereon in the United States and in all foreign countries, which
Executive may invent, develop or improve, or cause to be invented, developed or
improved, during the term of this Agreement or which are (1) conceived and
developed during normal working hours, and (2) related to the scope of Company
Business.  As used in this Agreement, the term “invent” includes “make”,
“discover”, “develop”, “manufacture” or “produce”, or any of them; “invention”
includes the phrase “any new or useful original art, machine, methods of
manufacture, process, composition of matter, design, or configuration of any
kind”; “improvement” includes “discovery” or “production”; and “patent” includes
“Letters Patent” and “all the extensions, renewals, modifications, improvements
and reissues of such patents”.

 

                (ii)           Executive shall disclose immediately to duly
authorized representatives of Company any ideas, inventions, discoveries, secret
processes and methods and improvements covered by the provisions of
paragraph (i) above, and execute all documents reasonably required in connection
with the application for an issuance of Letters Patent in the United States and
in any foreign country and the assignment thereof to Company and its affiliates
or its nominee(s).

 

SECTION 5.02  Rights and Remedies Upon Breach.  If Executive breaches, or
threatens to breach, in any material respect any of the provisions of
Section 5.01 hereof (“Restrictive Covenants”), Company shall, in addition to all
its other rights hereunder and under applicable law and in equity, have the
right to seek specific enforcement of the Restrictive Covenants by any court
having jurisdiction, including, without limitation, the granting of a
preliminary injunction which may be granted without the necessity of proving
damages or the posting of a bond or other security, it being acknowledged that
any such breach or threatened breach may

 

--------------------------------------------------------------------------------


 

cause irreparable injury to Company and that money damages may not provide an
adequate remedy to Company.  In addition to and not in lieu of any other remedy
that Company may have pursuant to this Agreement or otherwise, in the event of
any breach of any provision of Section 5.01 during the period which Executive is
entitled to receive payments and benefits pursuant to Section 4.07, such period
shall terminate as of the date of such breach and Executive shall not thereafter
be entitled to receive any salary or other payments or benefits under this
Agreement.

 

SECTION 5.03  Severability and Modification of Covenants.  Company and Executive
agree and acknowledge that the duration, scope and geographic area of the
Restrictive Covenants described in this Section 5.01 are fair, reasonable and
necessary in order to protect the good will and other legitimate interests of
Company, that adequate consideration has been received by Executive for such
obligations, and that these obligations do not prevent Executive from earning a
livelihood.  If any court of competent jurisdiction determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full effect, without regard to the invalid portions.  If any court of
competent jurisdiction construes any of the Restrictive Covenants, or any part
thereof, to be unenforceable because of the duration or geographic scope of such
provision or otherwise, such provision shall be deemed amended to the minimum
extent required to make it enforceable and, in its reduced form, such provision
shall then be enforceable and enforced.

 

VI.                                CERTAIN AGREEMENTS

 

SECTION 6.01    (a)         Customers, Suppliers.  Executive does not have, and
at any time during the term of this Agreement shall not have, any employment
with or any direct or indirect interest in (as owner, partner, shareholder,
employee, director, officer, agent, consultant or otherwise) any customer of or
supplier to Company.

 

(b)          Certain Activities.  Executive shall not (i) give, attempt to give
or agree to give, any gift or similar benefit of more than nominal value to any
customer, supplier, or governmental employee or official or any other person who
is or may be in a position to assist or hinder Company in connection with any
proposed transaction, which gift or similar benefit, if not given or continued
in the future, might adversely affect the business or prospects of Company,
(ii) use or attempt to use any corporate or other funds for unlawful
contributions, payments, gifts or entertainment, (iii) make or attempt to make
any unlawful expenditures relating to political activity to government officials
or others, (iv) establish or maintain, or attempt to establish or maintain any
unlawful or unrecorded funds in violation of Section 30A of the Securities
Exchange Act of 1934, as amended, or (v) accept, request or receive any unlawful
contributions, payments, gifts, or expenditures.

 

--------------------------------------------------------------------------------


 

VII.                            MISCELLANEOUS

 

SECTION 7.01  Notices.  Any notice or other communication required or which may
be given hereunder shall be in writing and shall be delivered personally, by
confirmed facsimile or email, or sent by certified, registered or express mail,
postage prepaid, and shall be deemed given when so delivered personally, faxed
or emailed, or if mailed, two (2) days after the date of mailing, as follows:

 

 

(i)

If to Company, addressed to it at:

InSight Health Services Corp.

 

 

 

26250 Enterprise Court, Suite 100

 

 

 

Lake Forest, CA 92630

 

 

 

Attention: General Counsel

 

 

 

Facsimile No.: (949) 462-3703

 

 

(ii)

If to Parent, addressed to it at:

InSight Health Services Holdings Corp.

 

 

 

26250 Enterprise Court, Suite 100

 

 

 

Lake Forest, CA 92630

 

 

 

Attention: General Counsel

 

 

 

Facsimile No.: (949) 462-3703

 

 

 

 

 

(iii)

If to Executive, to the address or facsimile set forth below Executive’s
signature hereto.  Any party hereto may, by

written notice to the other, change its address for receipt of notices
hereunder.

 

SECTION 7.02  Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements or understandings, written or oral, with respect thereto.

 

SECTION 7.03  Waivers and Amendments.  This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, amended, modified, superseded, canceled, renewed or extended,
only by a written instrument signed by Executive, Company and Parent.  No waiver
of any provision of this Agreement shall be deemed to be a waiver of any other
provision, whether or not similar.  No such waiver shall constitute a continuing
waiver.  No delay on the part of either party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of either party of any right, power or privilege hereunder, preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder.

 

SECTION 7.04  Assignment.  This Agreement is personal to Executive, and
Executive’s rights and obligations hereunder may not be assigned by Executive. 
Company may assign this Agreement and its rights, together with its obligations,
hereunder (i) in connection with any sale, transfer or other disposition of all
or substantially all of its assets or business(s), whether by merger,
consolidation or otherwise; or (ii) to any wholly owned subsidiary of Company.

 

--------------------------------------------------------------------------------


 

SECTION 7.05  Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

SECTION 7.06  Headings.  The article and section headings in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

SECTION 7.07  Number.  Unless the context of this Agreement otherwise requires,
words using the singular or plural number will also include the plural or
singular number.

 

SECTION 7.08  Governing Law.  This Agreement shall be governed by the laws of
the State of California, without regard to any conflicts of law principles
thereof that would call for the application of the laws of any other
jurisdiction.  Subject to Section 7.11 below, any action or proceeding seeking
to enforce any provision of, or based on any right arising out of, this
Agreement may be brought against either of the parties in the courts of the
State of California, or if it has or can acquire jurisdiction, in the United
States District Court for the Southern District of California, and each of the
parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein.  Process in any action or proceeding referred
to in the preceding sentence may be served on any party anywhere in the world,
whether within or without the State of California.

 

SECTION 7.09  Expenses.  Each party shall be responsible for its own fees and
expenses incurred in connection with negotiating this Agreement and enforcing
their respective rights hereunder.

 

SECTION 7.10  Effective Date.  This Agreement shall be effective on the date
hereof (“Effective Time”).

 

SECTION 7.11  (a)   Resolution of Disputes.  Executive and Company mutually
agree and understand that as an inducement for Company to enter into this
Agreement, Executive and Company agree and consent to the resolution by
arbitration of all claims or controversies, past, present or future, whether
arising out of the employment relationship (or its termination) or relating to
this Agreement that Company may have against Executive or that Executive may
have against Company or against its officers, directors, employees or agents in
their capacity as such or otherwise. The only claims that are arbitrable are
those that, in the absence of this arbitration provision, would have been
justiciable under applicable state or federal law. The claims covered by this
arbitration provision, include, but are not limited to, claims for wages or
other compensation due; claims for breach of any contract or covenant (express
or implied); tort claims; claims for discrimination, retaliation or harassment
(including, but not limited to, race, sex, sexual orientation, religion,
national origin, age, marital status, or medical condition, handicap or
disability); claims for benefits (except claims under an employee benefit or
pension plan that either (i) specifies that its claims procedure shall culminate
in an arbitration procedure different from this one, or (ii) is underwritten by
a commercial insurer which decides the claims); and claims for violation of any
federal, state, or other governmental law, statute, regulation or ordinance,
except claims excluded in Section 7.10 (b) below.

 

--------------------------------------------------------------------------------


 

Except as otherwise provided in this arbitration provision, both Company and
Executive agree that neither of them shall initiate or prosecute any lawsuit or
administrative action (other than an administrative charge of discrimination) in
any way related to any claim covered by this arbitration provision.

 

(b)           Claims Excluded From Arbitration. Claims Executive may have for
workers’ compensation or unemployment compensation benefits are not covered by
this arbitration provision. Also not covered are claims by Company for
injunctive and/or other equitable relief, including but not limited to those for
unfair competition and/or the use and/or unauthorized disclosure of Trade
Secrets or confidential information, as to which Executive understands and
agrees that Company may seek and obtain relief from a court of competent
jurisdiction, without the requirement to post any bond or prove any damages.

 

(c)           Arbitration Procedures. Executive and Company understand and agree
that the arbitration will take place in Orange County, California, in accordance
with the California Employment Dispute Resolution Rules of the American
Arbitration Association then in effect in the State of California, and judgment
upon such award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The decision of the arbitrator(s) shall be bound by
generally accepted legal principles, including, but not limited to, all rules of
law and legal principles concerning potential liability, burdens of proof, and
measure of damages found in all applicable California statutes and
administrative rules and codes, and all California case law.

 

IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement as of the date first above written.

 

 

COMPANY:

 

 

 

INSIGHT HEALTH SERVICES CORP.

 

 

 

 

 

By:

/s/ Kip Hallman

 

 

 Name:  Kip Hallman

 

 

 Title:  President and CEO

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Bernard O’Rourke

 

Name: Bernard O’Rourke

 

240 Valley View Dr.

 

Wallkill, New York 12589

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Waiver and Release

 

In consideration of compensation rights and other benefits, Executive hereby 
irrevocably and unconditionally releases, waives and forever discharges the
Company, its direct and indirect subsidiaries and affiliates, affiliated
persons, partnerships and corporations, successors and assigns, and all of their
past and present directors, members, partners, contractors, distributors,
officers, stockholders, consultants, agents, representatives, attorneys,
employees, employee benefit plans and plan fiduciaries (collectively, the
“Company Releasees”), individually and collectively, from any and all actions,
causes of action, claims, demands, damages, rights, remedies and liabilities of
whatsoever kind or character, in law or equity, suspected or unsuspected, known
or unknown, past or present, that Executive has ever had, may now have, or may
later have or assert against any of the Company Releasees, concerning, arising
out of or related to Executive’s employment by or the performance of any
services to or on behalf of any of the InSight Companies, arising out of or
related to the termination of Executive’s employment agreement with the InSight
Companies, or arising out of any other agreement Executive has, may have or may
have had with the InSight Companies, in all cases from the beginning of time to
the effective date of termination (hereinafter referred to as “Executive’s
Claims”), including without limitation: (i) any claims arising out of or related
to any federal, state and/or local labor or civil rights laws, as amended,
including, without limitation, the federal Civil Rights Acts of 1866,1964, and
1991 (including but not limited to Title VII), the Age Discrimination in
Employment Act of 1967, the National Labor Relations Act, the Workers’
Adjustment and Retraining Notification Act, the Employee Retirement Income
Security Act of 1974, the Family and Medical Leave Act of 1993, the Americans
with Disabilities Act of 1990, the Fair Labor Standards Act of 1938, the Older
Workers Benefit Protection Act, the California Fair Employment and Housing Act,
the California Industrial Welfare Commission Wage Orders, and the California
Labor Code and/or any similar state antidiscrimination and employment statutes,
and (ii) any and all other Executive’s Claims arising out of or related to any
contract or employment agreement, any and all other federal, state or local
constitutions, statutes, rules or regulations, or under the laws of any country
or political subdivision, or under any common law right of any kind whatsoever. 
Executive also agree to waive all rights to sue or obtain equitable, remedial or
point relief from any or all Company Releasees of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, attorneys’
fees and any form of injunctive relief. Notwithstanding the foregoing, this
Agreement shall not affect any of Executive’s rights or obligations under
(a) the Company’s 401(k) Savings Plan (the “401(k) Plan”), (b) the
Indemnification Agreement executed between Executive and the Company effective
May 15, 2008 (c) Executive’s right to statutory indemnification pursuant to 
California Labor Code Section 2802, (d) the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), (e) workers compensation or unemployment insurance
benefit claims, or (f) the terms of this Agreement.

 

Executive and the Company hereby waive and relinquish all rights and benefits
afforded by California  Civil Code 1542.  Executive and the Company understand
and acknowledge the significance and consequences of this specific waiver of
Section 1542.  California Civil Code section 1542 states as follows:

 

--------------------------------------------------------------------------------


 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affect his settlement with the debtor.

 

To the fullest extent permitted by law, Executive represents, warrants and
agrees not to lodge or assist anyone else in lodging any formal or informal
complaint in court, with any federal, state or local agency or any other forum,
in any jurisdiction, arising out of or related to Executive’s Claims.  Executive
hereby represents and warrants that Executive has not brought any complaint,
claim, charge, action or proceeding against any of the Company Releasees in any
jurisdiction or forum, nor assisted or encouraged any other person or persons in
doing so.  Executive further represents and warrants that Executive has not in
the past and will not in the future assign any of Executive’s Claims to any
person, corporation or other entity.

 

Executive’s execution of this Agreement operates as a complete bar and defense
against any and all of the Executive’s Claims against the Company and each of
the other Company Releasees to the maximum extent permitted by law.  If
Executive should hereafter make any of Executive’s Claims in any charge,
complaint, action, claim or proceeding against the Company or any of the other 
Company Releasees, this Agreement may be raised as, and shall constitute a
complete bar to, any such charge, complaint, action, claim or proceeding and
Executive agrees to disclaim and waive any right to share or participate in any
monetary award resulting from the prosecution of any administrative
investigation or proceeding.

 

--------------------------------------------------------------------------------